


117 HR 4108 IH: Healthy Future Students and Earth Pilot Program Act of 2021
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4108
IN THE HOUSE OF REPRESENTATIVES

June 23, 2021
Ms. Velázquez (for herself, Mr. Bowman, Ms. Norton, Mr. Takano, Ms. Clarke of New York, Mr. Blumenauer, Ms. Barragán, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Richard B. Russell National School Lunch Act to establish a pilot grant program to make grants to school food authorities to provide 100 percent plant-based food and milk options, and for other purposes.


1.Short titleThis Act may be cited as the Healthy Future Students and Earth Pilot Program Act of 2021.  2.Pilot grant program for 100 percent plant-based food and milk optionsSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting before subsection (b) the following: 

(a)Pilot grant program for 100 percent plant-Based food and milk options
(1)Program authorizedNot later than 90 days after the date of the enactment of this subsection, the Secretary shall establish and carry out a pilot grant program to make grants to eligible school food authorities to carry out the activities described in paragraph (4). (2)Grant terms (A)Number of grants awardedThe Secretary shall award at least 50 grants under the pilot grant program established under paragraph (1).
(B)TermThe term of a grant awarded under this subsection shall be 3 years. (C)Purpose and scopeThe Secretary shall, to the maximum extent practicable, award grants under this subsection in diverse amounts in order to best match—
(i)the need of the school food authority awarded the grant; and (ii)the award to the purpose and scope of the project to be funded.
(3)Application
(A)In generalTo be eligible to receive a grant under this subsection, an eligible school food authority shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (B)PriorityTo the maximum extent practicable, the Secretary shall give priority to awarding grants to an eligible school food authority that—
(i)will use the grant funds to— (I)serve a high proportion of children who are eligible for free or reduced price lunches;
(II)demonstrate collaboration with nongovernmental and community-based organizations, agricultural producer groups, and other community partners; (III)serve a high proportion of children from socially disadvantaged backgrounds; and
(IV)incorporate experiential and traditional and culturally appropriate food, nutrition, or agricultural education activities in curriculum planning;  (ii)in the application of such eligible school food authority under subparagraph (A)—
(I)includes an adequate and participatory evaluation plan; and (II)includes a plan for providing culturally appropriate meals; and
(iii)meets any other criteria that the Secretary determines appropriate. (4)Use of fundsA grant under this subsection may be used for any of the following:
(A)To contract with third parties for professional development training for food service personnel on serving (including preparing, procuring, marketing, and creating menus) 100 percent plant-based food options or 100 percent plant-based milk options, except that any employee who participates in such a training shall be compensated for such training at the regular rate of pay of such employee.  (B)To provide technical assistance and pupil engagement and education on 100 percent plant-based food and 100 percent plant-based milk options, including providing taste tests, recipe development, and culinary education.
(C)To provide additional compensation for additional work relating to serving meals that include a 100 percent plant-based food option or a 100 percent plant-based milk option. (D)To conduct outreach to and cover costs of procurement of foods from agricultural producers of meat alternates including—
(i)beginning farmers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a))); (ii)veteran farmers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)));
(iii)socially disadvantaged farmers (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); and (iv)local farmers.
(5)Reports
(A)Recordkeeping requiredEach eligible school food authority awarded a grant under this subsection shall keep such records of meat alternative and fluid milk alternative items served pursuant to this subsection as the Secretary determines appropriate. (B)Report required by school food authoritiesNot later than 1 year after receiving a grant under this subsection, and annually for the duration of the pilot grant program thereafter, a school food authority shall submit to the Secretary a report on the success of the pilot grant program, including information on—
(i)the number of 100 percent plant-based food options and 100 percent plant-based milk options that the school food authority served during the grant period compared with the preceding school year; (ii)the number of schools served by the school food authority pursuant to the grant;
(iii)the number of students served by the school food authority pursuant to the grant; and (iv)how the school food authority used the grant funds.
(C)Report by SecretaryNot later than 60 days after the date described in paragraph (7), the Secretary shall submit to Congress a report that includes a summary of the reports received under subparagraph (B) and such information with respect to the pilot program the Secretary determines relevant. (6)Technical assistanceThe Secretary shall provide technical assistance and information to assist school food authorities—
(A)to facilitate the coordination and sharing of information and resources in the Department that may be applicable to the activities described in paragraph (4); (B)to collect and share information on best practices; and
(C)to disseminate research and data on existing farm to school programs and the potential for programs in underserved areas. (7)SunsetThe authority to carry out this subsection shall terminate on the date that is 5 years after the date of the enactment of this subsection.
(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for fiscal year 2022, to remain available until the date described in paragraph (7).  (9)DefinitionsIn this subsection:
(A)100 percent plant-based food optionThe term 100 percent plant-based food option means a breakfast or lunch meal option or component that— (i)includes a meat alternate as described in—
(I)section 210.10 of title 7, Code of Federal Regulations (or successor regulations); or (II)appendix A to part 210 of 7, Code of Federal Regulations (or successor regulations); and
(ii)does not contain any animal products or byproducts, such as meat, poultry, fish, dairy, or eggs. (B)100 percent plant-based milk optionThe term 100 percent plant-based milk option means a beverage, including a 100 percent plant-based dairy alternative, that—
(i)does not contain any animal products or byproducts; and (ii)meets the standards for a substitution for fluid milk in accordance with section 9(a)(2)(B)(i).
(C)Eligible school food authorityThe term eligible school food authority means a school food authority for which 50 percent or more of the students served by such school food authority are eligible for free or reduced price lunch under this Act or free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). (D)Socially disadvantagedThe term socially disadvantaged has the meaning given the term in section 124.103 of title 13, Code of Federal Regulations (or successor regulations). .

